Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 14 are allowed because the prior art of record fails to teach or suggest a decelerator system that features a first canopy, a second canopy, and a plurality of tubes, the tubes extend partially through the interior volume of the first canopy and interconnects the first canopy to the second canopy and directs the flow of air through the interior volume and outside of the decelerator in a contraflow direction.
The best prior art of record is Babovka (PGPub #2008/0191098) which teaches a first canopy with a plurality of tubes that directs the flow of air through the interior volume and outside of the decelerator in a contraflow direction.  But Babovka does not teach that there is a second canopy or that the tubes interconnect the two canopies.
Another prior art of record is Swofford (US #2,196,947) which does teach a pair of canopies that are connected together by a structure that extends partially through the interior volume of the first canopy.  However, Swofford does not teach that the internal structure directs the air in a contraflow direction and that the two canopies are interconnected by a plurality of tubes.  Instead Swofford teaches that the internal structure directs the air in the same direction as the flow to have the air hit the second canopy to help stabilize the system, and the two canopies are interconnected by a cord that not capable of directing the flow in any direction from the interior volume.
None of the prior arts of record teach a plurality of tubes that direct air from the interior volume of a first canopy to the exterior of the canopy in a contraflow direction and connects the first canopy to 
Claim 20 is allowed because the prior arts of record fail to teach or suggest a decelerator system that features a first canopy, a second canopy and an internal structure comprising a plurality of panel members that extend at least partially through the interior volume and interconnect the first and second canopy.
The best prior art of record is Kasher (US #5,174,527) which does teach a decelerator system that features a first canopy with a plurality of panel members that extend at least partially through the interior volume, but Kasher does not teach a second canopy, nor that the first and second canopy are interconnected by the plurality of panel members.
Another prior art of record is Liao (PGPub #2016/0376012) which also teaches a decelerator system that features a first canopy with a plurality of panel members that extend at least partially through the interior volume, and like Kasher, Liao also does not teach a second canopy, nor that the first and second canopy are interconnected by the plurality of panel members.
Another prior art of record is Swofford which does teach a pair of interconnected canopies that are connected by a structure that is at least partially located in the interior volume of the first canopy, but the structure that interconnects the two canopies is a cord rather than a plurality of panels.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Swofford by either Kasher or Liao to teach the limitations of claim 20 because the panel members of both Kasher and Liao are located entirely within the interior volume of the first canopy and no second canopy is present in either inventions, additionally adding the plurality of panel members to Swofford would entirely modify the structure of the system, and there is no motivation in any of the references to make these changes.
Claims 2, 4-9, 13, 15-19, and 21-22 are allowed due to their respective dependencies on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647